Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed September 27, 2021. A preliminary amendment was filed September 28, 2021 to cancel claims 1-20 and add claims 21-40. Claims 21-40 are pending in this application. 

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,111 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: managing an online meeting session between at least one participant and presenter by displaying a break request user interface and making a selection of a time parameter for a break to commence.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
A side-by-side analysis of the first independent claim(s) of the instant application and the co-pending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘458

21. A method of managing an online meeting session between at least one participant device and a presenter device, the method comprising: 

displaying a break request user interface on a display of the at least one participant device, wherein the break request user interface includes a plurality of time parameter options for a break; 







receiving, by the at least one participant device, a selection of a user interface object that represents one of the time parameter options; 


sending, over a communication network, a break request message by the at least one participant device to a meeting host that manages the online meeting session via a communication subsystem, wherein the break request message includes a time parameter value in accordance with the time parameter option represented by the user interface object, and the at least one participant device is located in a physical location that is different than the presenter device; 



receiving, by the at least one participant device, over the communications network, a break message from the meeting host, wherein the break message indicates that the meeting host determines to break the online meeting session; and 

displaying a break notification on the display of the at least one participant device in response to receiving the break message from the meeting host.

Patent No. ‘111

1. A method of managing an online meeting session between one or more participant devices and a presenter device, the method comprising: 

displaying a break request user interface on a display of at least one of the one or more participant devices in response to received input, wherein the break request user interface includes a plurality of time parameter options including an indicator of a requested time of a break, the plurality of time parameter options including an indicator to break immediately, an indicator to break at a next topic, an indicator to break at a specific time, and an indicator to break within a specified duration of time; 

receiving, by the at least one of the one or more participant devices, a selection of a user interface object that represents one of the time parameter options; 

sending a break request message by the at least one of the one or more participant devices to a server over a communication network that manages the online meeting session via a communication subsystem in response to received input, wherein the break request message includes a time parameter value in accordance with the time parameter option represented by the user interface object, and the at least one of the one or more participant devices is located in a physical location that is different than the presenter device; 

receiving, by the at least one of the one or more participant devices, over the communications network, a break message from the server, wherein the break message indicates that the server determines to break the online meeting session; and 

displaying a break notification on the display of the at least one of the one or more participant devices in response to receiving the break message from the server.

Allowable Subject Matter
Claims 21-40 are allowed over available prior art(s), but are rejected under the Double Patenting rejection above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘wherein the break request user interface includes a plurality of time parameter options for a break…and receiving, by the at least one participant device, a selection of a user interface object that represents one of the time parameter options’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        November 17, 2022